IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-243-CR


ANTHONY ALLEN WHISENAND,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0934646, HONORABLE JON N. WISSER, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of burglary of a vehicle.  Penal Code, 63d Leg.,
R.S., ch. 399, sec. 1, § 30.04, 1973 Tex. Gen. Laws 883, 927 (Tex. Penal Code Ann. § 30.04,
since amended).  The district court assessed punishment at imprisonment for seven years and a
$300 fine, probated.
	By a single point of error, appellant contends he is entitled to a new trial because
the statement of facts does not contain the jury arguments of counsel.  Tex. R. App. P. 50(e). 
Appellant timely requested a statement of facts including the jury arguments.  Appellant has filed
a motion to supplement the record supported by an affidavit from the court reporter stating that
she has lost her notes containing the jury arguments and is therefore unable to complete the
statement of facts.  The State concedes that appellant has shown himself entitled to a new trial
under Rule 50(e).  See Culton v. State, 852 S.W.2d 512 (Tex. Crim. App. 1993).
	The point of error is sustained.  The judgment of conviction is reversed and the
cause is remanded to the district court for a new trial.

Before Justices Powers, Aboussie and B. A. Smith
Reversed and Remanded
Filed:   January 18, 1995
Do Not Publish